Citation Nr: 9900154	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an August 1995 RO decision which denied the 
veterans claim for service connection for PTSD.


REMAND

The file indicates that there is a further VA duty to assist 
the veteran in developing evidence pertinent to his well-
grounded claim for service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

In August 1995, the RO denied the veterans claim for service 
connection for PTSD, partly on the grounds that there was no 
credible evidence of an in-service stressor.  38 C.F.R. 
§ 3.304(f).  The veteran's service records show that he 
served in the Army in the 549th Light Maintenance Company and 
had service in Vietnam in 1970.  His service records also 
show that he was awarded various medals (including the Bronze 
Star Medal for meritorious not valorous service), none of 
which are indicative of combat.  As it is not shown that the 
veteran engaged in combat, his statements are inadequate to 
prove the occurrence of a stressor in service, and such a 
stressor must be established by official service records or 
other credible supporting evidence.  Gaines v. West, 11 Vet. 
App. 353 (12998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283(1994).  

The file shows that the veteran has made various allegations 
of service stressors.  He asserts that his company (549th 
Light Maintenance Company) was exposed to enemy fire while 
stationed at Long Binh, Vietnam.  He relates that during a 
trip to Saigon, along Highway 1, he saw a blue scooter cab 
filled with Vietnamese civilians explode.  He also asserts 
that on one occasion, a fellow servicemen, who was 
inebriated, held him at gunpoint and apparently threatened to 
take his life if he did not participate in a game of cards.  
The Board notes a request was made of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), to verify the 
veterans stressors; and by a May 1998 letter, the USASCRUR 
responded that Army records did indeed list attacks at Long 
Binh in 1970, the base area location of the veterans 
company.  USASCRUR also provided a Nut Shell History of 
the 549th Light Maintenance Company.  The Board notes that 
while the veterans general claim that his company was 
exposed to enemy fire, while stationed at Long Binh, was 
apparently corroborated by USASCRUR, none of his specific 
stressors were.  Notably, USASCRUR indicated that additional 
records, including morning reports, could be obtained from 
the National Personnel Records Center (NPRC); and the Board 
notes that such records might prove helpful to the veterans 
claim and have not yet obtained.  As such, another attempt 
should be made to verify the veterans claimed service 
stressors.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The RO also denied the veterans claim for service connection 
for PTSD partly on the basis that there was no clear 
diagnosis of the condition.  38 C.F.R. § 3.304(f).  A clear 
diagnosis of PTSD means one which is unequivocal.  Cohen, 
supra.  Post-service medical records include some VA records 
from 1975 showing an assessment of elements of war neurosis 
(it appears additional VA treatment records from that year 
may exist) and VA records from 1994 to 1996 showing a 
diagnosis of PTSD.  Some of the records refer to other 
treatment, the records of which have not been obtained.  For 
example there are references to the veteran being treated of 
nerves in the late 1970s and early 1980s by Dr. Cohen and 
in the late 1980s by Dr. Barry.  All records of post-service 
psychiatric treatment should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that 
August 1996 VA medical records reflect that the veteran has 
been diagnosed as having PTSD according to the criteria of 
DSM-IV, which is currently followed by the VA in adjudicating 
claims.  38 C.F.R. § 4.125; Cohen, supra.  Further, the 
August 1996 VA records reflect the opinion that the veterans 
PTSD is related to the traumatic events he experienced while 
in service.  However, there is no indication that the VA 
examiner relied on any information other than the veteran's 
own account of his service history when diagnosing PTSD 
related to military service.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  In the judgment of the Board, the veteran 
should undergo another VA examination following attempts to 
verify his claimed service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain, from the NPRC, 
any additional personnel records of the 
veteran, concerning his active duty, as 
well as morning reports and unit 
histories concerning the veteran's unit 
(549th Light Maintenance Company) when he 
was in Vietnam in 1970.  All records 
obtained should be associated with the 
veteran's claims file.

2.  The RO should again instruct the 
veteran to provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
the alleged service stressors for PTSD.  
After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records, including his DA Form 
20, and any other records relevant to the 
PTSD claim) to the USASCRUR, and request 
that the USASCRUR investigate and attempt 
to verify the alleged stressors.

3.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for any psychiatric condition 
since his release from active duty in 
1970, including but not limited to 
treatment by Drs. Cohen and Barry and all 
VA clinics and Vet Centers.  Following 
the procedures of 38 C.F.R. § 3.159, the 
RO should obtain copies of all related 
medical records which are not already on 
file.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
diagnose or rule out PTSD, and any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the doctor.  
If PTSD is diagnosed, the examiner should 
clearly identify the reported stressors 
which are deemed to be the cause of the 
condition.

5.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
